                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CARLOS A. MONTANEZ,

                       Plaintiff,

 v.                                             Case No. 15-cv-1397-NJR-MAB

 DR. JOHN TROST,
 WEXFORD HEALTH SOURCES, INC.,
 and DR. STEPHEN RITZ,

                       Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Exclude the Testimony of

Plaintiff’s Expert Witness filed by Defendants Wexford Health Sources, Inc., Dr. Stephen

Ritz, and Dr. John Trost. Defendants move to exclude the expert opinion of David Yoo,

M.D., an ophthalmic surgeon hired by Montanez’s appointed counsel to provide

opinions regarding Montanez’s medical injuries. After a thorough review of the parties’

briefs and the record in this case, the Court grants in part and denies in part the motion.

                                     LEGAL STANDARD

       “A district court’s decision to exclude expert testimony is governed by Federal

Rules of Evidence 702 and 703, as construed by the Supreme Court in Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).” Brown v. Burlington

Northern Santa Fe Ry. Co., 765 F.3d 765, 771 (7th Cir. 2014); see also Lewis v. Citgo Petroleum

Corp., 561 F.3d 698, 705 (7th Cir. 2009). The Daubert standard applies to all expert

testimony, whether based on scientific competence or other specialized or technical

                                        Page 1 of 5
expertise. Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (citing Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S.137, 141 (1999)).

       Federal Rule of Evidence 702 provides:

       If scientific, technical or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, or training or
       education may testify thereto in the form of an opinion or otherwise.

       “In short, the rule requires that the trial judge ensure that any and all expert

testimony or evidence admitted ‘is not only relevant, but reliable.’” Manpower, Inc. v. Ins.

Co. of Pa., 732 F.3d 796, 806 (7th Cir. 2013) (quoting Daubert, 509 U.S. at 589). In

determining whether expert testimony is both relevant and reliable, courts in the Seventh

Circuit perform a three-step analysis: “the witness must be qualified ‘as an expert by

knowledge, skill, experience, training, or education,’ FED. R. EVID. 702; the expert’s

reasoning or methodology underlying the testimony must be scientifically reliable,

Daubert, 509 U.S. at 592–93, 113 S.Ct. 2786; and the testimony must assist the trier of fact

to understand the evidence or to determine a fact in issue.” Ervin v. Johnson & Johnson,

Inc., 492 F.3d 901, 904 (7th Cir. 2007) (citing FED. R. EVID. 702).

       “[W]here such testimony’s factual basis, data, principles, methods, or their

application are called sufficiently into question . . . the trial judge must determine whether

the testimony has ‘a reliable basis in the knowledge and experience of [the relevant]

discipline.’” Kumho, 526 U.S. at 149 (quoting Daubert, 509 U.S. at 592). “A Daubert inquiry

is not designed to have the district judge take the place of the jury to decide ultimate

issues of credibility and accuracy.” Lapsley v. Xtek, Inc., 689 F.3d 802, 805 (7th Cir. 2012).

“If the proposed expert testimony meets the Daubert threshold of relevance and


                                         Page 2 of 5
reliability, the accuracy of the actual evidence is to be tested before the jury with the

familiar tools of ‘vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof.’” Id. (quoting Daubert, 509 U.S. at 596). The

district court possesses “great latitude in determining not only how to measure the

reliability of the proposed expert testimony but also whether the testimony is, in fact,

reliable.” United States v. Pansier, 576 F.3d 726, 737 (7th Cir. 2009) (citing Jenkins v. Bartlett,

487 F.3d 482, 489 (7th Cir. 2007)). Lastly, the “proponent of the expert bears the burden of

demonstrating that the expert’s testimony would satisfy the Daubert standard” by a

preponderance of the evidence.” Lewis v. Citgo Petroleum Corp., 561 F.3d. 698, 705 (7th Cir.

2009).

                                          DISCUSSION

         Defendants argue that Dr. Yoo is unqualified to testify as to the standard of care

for a primary care physician, his opinions are unsupported by the record, and he has

made improper legal conclusions suggesting that Wexford created or conduced a policy

or practice that resulted in insufficient or inadequate healthcare.

         Dr. Yoo is an ophthalmic surgeon and his practice primarily involves seeing

patients with various conditions including trauma and cancers around the eyes, as well

as seeing patients with any of a number of ophthalmic conditions including glaucoma

(Doc. 175-16, p. 6). He is board certified in the field of ophthalmology (Id.). Dr. Yoo is also

employed as an Associate Professor of Ophthalmology at Loyola University Medical

Center (Id.). In this role, he teaches classes relating to plastic and reconstructive surgery

around the eyes, including the associated diseases related to these procedures (Id.). He is

qualified as an expert in ophthalmology.

                                          Page 3 of 5
       At his deposition on February 27, 2019, Dr. Yoo admitted that he is not a primary

care physician or utilization management physician and considers neither area as part of

his expertise (Doc. 175-31-32). While Dr. Yoo certainly has expertise in ophthalmology,

he is not a primary care physician or utilization management physician and therefore is

not qualified to render an opinion on the standard of care for those physicians. Dr. Yoo

is certainly qualified, however, to testify regarding whether Defendants’ treatment of

Montanez—or lack thereof—adversely impacted Montanez’s ophthalmic issues and

contributed to his ongoing pain.

       Defendants argue that Dr. Yoo’s opinions are based on grievance records, but they

do not point to where this is so. A review of Dr. Yoo’s expert report reveals that he did

not cite to any grievances to support his opinions regarding the Wexford Defendants.

       Defendants further argue that Dr. Yoo’s opinions are improper legal conclusions.

“[E]xpert testimony as to legal conclusions that will determine the outcome of the case is

inadmissible.” Good Shepherd Manor Foundation, Inc. v. City of Momence, 323 F.3d 557, 564

(7th Cir. 2003). Thus, Dr. Yoo will not be permitted to testify that Montanez’s conditions

constituted a “serious medical need” as that term is defined for deliberate indifference

purposes or that Dr. Ritz ,and that Dr. Trost “consciously disregarded” that risk. Estate of

Gee v. Bloomington Hosp., Case No. 1:06-cv-00094-TWP-TAB, 2012 WL 591459, at *2 (S.D.

Ind. Feb. 20, 2012) (“Plaintiff’s experts ‘must stop short of embracing the ‘legal

terminology’ which frames the ultimate legal conclusion which the jury must reach in the

case.”) (citing Alvarado v. Oakland Cnty., No. 2:09-cv-14312, 2011 WL 3566693, at *7 (E.D.

Mich. Aug. 15, 2011). Similarly, Dr. Yoo may not testify that Dr. Ritz and Dr. Trost acted

with deliberate indifference. See, e.g. Sommerfield v. City of Chi., 254 F.R.D. 317, 334

                                       Page 4 of 5
(N.D. Ill. 2008) (an expert witness may not testify that defendant was deliberately

indifferent).

       As to Defendants’ argument that Dr. Yoo is not qualified to testify as to legal

conclusions that Wexford created or condoned any policy, practice or custom, which

resulted in insufficient or inadequate healthcare, this argument is now moot in light of

the fact that summary judgment has been granted as to the policy and practice claims.

       For the reasons set forth above, the Court GRANTS in part and DENIES in part

the Motion to Exclude Testimony (Doc. 177). Dr. Yoo is not excluded as an expert, but his

testimony will be limited as set forth above.

       The Court notes that Dr. Yoo was hired by Montanez’s appointed attorneys, who

were recently allowed to withdraw. Now that Montanez proceeds pro se, the Court will

contact Dr. Yoo to make arrangements to appear by video for the trial or provide details

for getting to the courthouse on July 16, 2019. Dr. Yoo shall bill the Court directly for his

services. The Court will reimburse expert expenses of up to $2,000. The Clerk’s Office is

DIRECTED to send a copy of this Order to Dr. David Yoo, Loyola University Medicine,

6800 N. Frontage Road, Burr Ridge, IL 60527.

       IT IS SO ORDERED.

       DATED: June 20, 2019


                                                  s/ Nancy J. Rosenstengel__________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 5 of 5
